As to the merits of the original decision, we concur in the result reached by the Supreme Court, and for the reasons given in the per curiam opinion of that court.
Application was made in the Supreme Court for a rehearing, on the ground, in substance, of newly discovered evidence to show what the evidence before the original trial body had been; and that application was denied. A reversal of that denial is now sought in this court. We need only say that the granting or refusal of a rehearing was a matter wholly within the discretion of the Supreme Court, and is not reviewable here.
The judgment of the Supreme Court is affirmed, with costs.
For affirmance — THE CHANCELLOR, PARKER, LLOYD, CASE, BODINE, DONGES, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None. *Page 266